The opinion of the court was delivered by
Woodward, J.
This case was very well considered and decided by the auditor. He finds that the assignment which Lonsdale made of the two Beckert mortgages was without valuable consideration — that he continued to receive the interest on the mortgages as before the assignment, and made no delivery of them in pursuance of the assignment until his long-continued intemperance, amounting sometimes to mania, had unfitted him to do business, and that the delivery then was to that one of the assignees who was his own agent, who was at that time, and previously, in the general management of his business affairs. It would seem that the motive of Lonsdale was, in part at least, the gratification of what the auditor calls a somewhat unnatural antipathy to his wife, and that he meant the assignment to take effect to her prejudice after his death. He probably had found out that he could not deprive her of her statutory portion of his personal estate by will, and hence this effort to accomplish the same object by an instrument testamentary in fact,- but not so in form.
On every ground we approve of the setting aside of assignments thus made, but especially on the ground that they were a *415fraud on the wife’s rights; — and that a wife has an interest in her husband’s chattels during coverture that may be defrauded, though it is contingent, was very distinctly asserted in Evans v. Dravo, 12 Harris 66.
Referring ourselves to the reasons given at large by the auditor, the decree of the court is affirmed.
Knox, J., dissented.